Citation Nr: 0431981	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-14 476	)	DATE
	)
	)


THE ISSUE


Whether a July 1986 decision of the Board of Veterans' 
Appeals which found that the character of the veteran's 
service from February 12, 1969 to, February 15, 1974 
constituted a bar to VA benefits should be revised or 
reversed due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran, the moving party in this case, served on active 
duty from February 1969 to February 1974; he fought in the 
Vietnam War and was awarded the Combat Infantryman Badge.  
(An October 1999 VA administrative decision found that the 
veteran's service from February 12, 1969 to February 15, 1974 
was honorable for VA purposes.)

This matter arises as an exercise of original jurisdiction of 
the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 
7111 (West 2002) pursuant to an October 2002 statement from 
the moving party alleging CUE in a July 24, 1986 Board 
decision, which found that the character of the veteran's 
service from February 12, 1969 to February 15, 1974 
constituted a bar to VA benefits, should be revised or 
reversed due to clear and unmistakable error (CUE).

In a September 2002 rating decision, the RO denied 
entitlement to an effective date prior to July 9, 2001, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  In October 2002, the RO received the 
veteran's notice of disagreement with the September 2002 
rating decision.  In a May 2003 deferred rating decision, the 
RO determined that the issue of whether there is CUE in the 
July 1986 Board decision, which found that the character of 
the veteran's service from February 12, 1969 to, February 15, 
1974 constituted a bar to VA benefits, is inextricably 
intertwined with the issue of entitlement to an effective 
date prior to July 9, 2001, for the grant of service 
connection for post traumatic stress disorder (PTSD).  Thus, 
further RO action on the claim of entitlement to an effective 
date prior to July 9, 2001, for the grant of service 
connection for PTSD, has been held in abeyance pending the 
decision by the Board on the CUE claim addressed in the 
decision herein. 




FINDINGS OF FACT

1.  In a July 1986 decision, the Board found that the 
character of the veteran's service from February 12, 1969 to, 
February 15, 1974 constituted a bar to VA benefits.

2.  The July 1986 decision did not include the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The Board's July 24, 1986 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 
20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The Court found 
that an attempt to obtain benefits based on an allegation of 
clear and unmistakable error "is fundamentally different from 
any other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  As such, an allegation of 
clear and unmistakable error does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of clear and unmistakable error in a prior, final decision.

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002). Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d) (West 2002).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2003). Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error. Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2003).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2003), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.
(b) Record to be reviewed. Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Pertinent law and regulations in effect at the time of the 
July 1986 Board decision

Following is a synopsis of the law and regulations pertaining 
to character of discharge in effect in July 1986, which are 
the same as currently applicable.

The law and regulations in effect at the time provided that 
an other than honorable discharge of any person from the 
Armed Forces on the basis of absence without authority from 
active duty for a continuous period of at least 180 days 
would bar all VA benefits based upon the period of service 
from which discharged, regardless of whether the person's 
character of discharge was later upgraded.  This bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence (AWOL):  length and character 
of service exclusive of the period of prolonged unauthorized 
absence, reasons for going AWOL, or whether a valid legal 
defense exists for the absence which would have precluded a 
conviction for AWOL.  38 U.S.C. 3103 (a) [now codified at 38 
U.S.C.A. § 5303 (a) (West 2002)]; 38 C.F.R. § 3.12(c) (1986).  
An exception to such a bar to benefits was provided if the 
person, at the time of the commission of the offense leading 
to the person's discharge, was insane.  In that case, the 
person would not be precluded from VA benefits based upon the 
period of service from which such person was separated.  38 
U.S.C. § 3103(b)[now codified at 38 U.S.C.A. § 5303(b) (West 
2002)]; 38 C.F.R. § 3.12(b) (1986).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 
38 C.F.R. § 3.354(a) (1986).  When a rating agency is 
concerned with determining whether a veteran was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation, it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in 38 C.F.R. § 3.354(a). 
38 C.F.R. § 3.354(b) (1986). 

Evidence at the time of the Board's July 1986 decision

At the time of the July 1986 decision, the Board had before 
it the following evidence: the veteran's service medical and 
personnel records, a February 1978 VA social work service 
note, a summary of VA hospitalization from August 19, 1970 to 
August 25, 1970, an October 1978 RO administrative decision, 
a corrected administrative decision dated in January 1979, 
statements from the veteran's friends and relatives, received 
by the RO in September 1985, and testimony from an October 
1985 hearing at the RO.

Service personnel records reflect that the appellant enlisted 
in the United States Army on February 12, 1969, for an 
initial period of two years.  He was honorably discharged 
from this enlistment on October 27, 1969, in order to 
immediately reenlist for a term of three years.  The veteran 
departed on AWOL on September 25, 1970, and remained so 
absent until January 22, 1974, a period of 1, 215 days.  The 
evidence reflects that that appellant served in Vietnam.  He 
was eventually discharged on February 15, 1974. 

A letter from the veteran, dated August 31, 1970 and 
addressed to "Dear Sir," stated that he wanted to be out of 
the war because it was no good for him and his "black 
people," that two of his "best black brothers" had been 
killed by the "Rabbit" and that he could see them in his 
sleep.

Service medical records reflect that on August 19, 1970, the 
veteran was admitted to a VA hospital, subsequent to his 
return from Vietnam.  He complained of acute anxiety.  At 
that time, it was noted that the veteran had been arrested 
for slashing the tires of a sheriff's car and, upon admission 
to the hospital, the charges were dropped.  It was noted that 
the veteran appeared to have sought psychiatric treatment 
only as a way of avoiding the criminal charges against him 
and that he wanted to be released from the hospital as soon 
as possible so that he could continue his leave before being 
reassigned.  A diagnosis of antisocial personality was 
entered at discharge.  

A report of physical examination of the veteran performed on 
January 25, 1974, and Report of Medical History, completed in 
conjunction with that examination, reflects that the veteran 
reported being nervous for the previous three years.  He 
related that he had attempted to seek treatment at various 
military and VA hospitals but that he was not able to receive 
help because he had not been discharged from service.  Upon 
examination, the veteran  was noted to have been 
psychiatrically "abnormal."  It was noted that he seemed 
confused and jumpy.  It was noted by the examiner that the 
veteran did not have any diagnoses with the exception of a 
possible thought disorder.  A psychiatric evaluation was 
recommended.  Upon mental status evaluation performed six 
months later, the veteran was noted to have had problems with 
insomnia and illusions.  There was no evidence of psychosis, 
severe depression or serious anxiety.  A diagnosis of acute, 
moderate insomnia, based on anxiety was recorded.  The 
appellant was found to be psychiatrically fit for any 
administrative or disciplinary action and to have met 
psychiatric retention standards. 

A February 1978 VA social work service note reflects that the 
veteran had an eleventh grade education, had been unemployed 
for one year and had no income.  The veteran presented 
himself to the clinic to obtain assistance in getting his 
"undesirable discharge" changed.  He related he had 
continued to have emotional problems, which were eased by the 
use of marijuana, since his discharge from service.  The 
veteran reported that he drank moderately.  He denied any 
abuse of illicit drugs.  He expressed an interest in getting 
an education, which was the reason he gave for entering the 
service, and in obtaining employment. 

In an October 1981 RO administrative decision, the 
appellant's period of service was considered to be 
dishonorable, and he was therefore not entitled to benefits 
based on the entire period of service.  

In July 1985, the RO received the veteran's claim for service 
connecting for PTSD, a nervous disorder and an eye disorder.  

In September 1985, the RO received statements from the 
veteran's friends and relatives, attesting to the change in 
his personality subsequent to service.  It was indicated 
that, after his return from Vietnam, the veteran was angry, 
hostile and used drugs.  The veteran was reported to have 
suffered from severe emotional problems. 

In an October 1985 hearing at the RO, the veteran testified 
that he had joined the service because of patriotism and to 
further his education and training.  He related that, during 
service, he served as a point man, was involved in a number 
of bad firefights and encountered racism from Caucasian 
soldiers and non-commissioned officers.

Analysis

The veteran asserts that there was clear and unmistakable 
error (CUE) in the July 24, 1986, Board decision which found 
that the character of his service from February 12, 1969, to 
February 15, 1974, constituted a bar to VA benefits.  The 
veteran argues that the July 1986 Board decision contained 
CUE because: 1) the decision failed to consider the doctrine 
of reasonable doubt as it related to his character of service 
during his period of being absent without leave; 2) the 
decision failed to take a comprehensive look at the medical 
evidence of record, reflecting a diagnosis of anti-social 
personality disorder, which is a symptom of post traumatic 
stress disorder; and 3) the decision failed to consider the 
length and character of his service prior to being AWOL.  The 
veteran has not identified any incorrect fact or application 
of law relied upon in the July 1986 decision, but, rather, 
argues that the Board should have weighed the facts 
differently.  Such is not sufficient to show CUE in the July 
1986 Board decision.  

In any event, there was a reasonable basis for the Board's 
conclusion in July 1986 that the veteran's character of 
discharge was a bar to VA benefits.  The veteran was AWOL for 
1, 215 days.  Upon his return to the military, he requested 
an under other than honorable conditions discharge in lieu of 
court- martial.  At the time of his request for discharge, he 
made no mention of being insane when he went AWOL.  While an 
August 1970 VA hospitalization report reflects that the 
veteran was given a discharge diagnosis of antisocial 
personality disorder prior to going on AWOL on September 25, 
1970, that same report reflects that he sought psychiatric 
treatment in order to avoid criminal charges and that he 
wanted to be released from the hospital as soon as possible 
so that he could continue his leave before being reassigned.  
After he returned from being on AWOL, a mental status 
examination, performed in January 1974, revealed no evidence 
of any severe depression, psychosis or serious anxiety.  The 
veteran was found to be psychiatrically fit for any 
administrative action.  

In short, there was a reasonable basis for the finding that 
the evidence did not raise the question of insanity at the 
time of the commission of the offense and that the evidence 
supported the finding that the veteran's character of 
discharge was a bar to VA benefits.  It cannot be said that 
the evidence of record in July 1986, compels the conclusion, 
to which reasonable minds could not differ, or that the 
result would have been manifestly different but for errors in 
the 1986 decision.  At most, the moving party and his 
representative are expressing disagreement as to how the 
Board weighed the evidence in its July 1986 decision. This is 
not a basis for a valid CUE claim.  See 38 C.F.R. § 
20.1403(d)(3). Moreover, the Court has made it clear that a 
disagreement as to how the facts were weighed or evaluated 
does not provide a basis to find CUE.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); see also Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996) and cases cited therein.

In conclusion, the Board finds that the July 1986 Board 
decision was reasonably supported by the evidence of record, 
correctly applied prevailing legal authority, and was not 
undebatably erroneous.  Furthermore, the Board, in July 1986, 
had before it the correct facts as they were known at the 
time.  Hence, the veteran's claim that there was clear and 
unmistakable error in the July 1986 Board  must be denied.


ORDER

The veteran's motion to revise the Board's July 24, 1986 
decision on the basis of clear and unmistakable error is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



